

115 HR 4438 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to waive a prohibition, and for other purposes.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4438IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Graves of Louisiana (for himself, Mr. Richmond, Mr. McCaul, Ms. Plaskett, Mr. Culberson, Mr. Crist, Mr. Carter of Texas, Mr. Higgins of Louisiana, Mr. Farenthold, Mr. Webster of Florida, Miss González-Colón of Puerto Rico, Mr. Weber of Texas, and Mr. Babin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to waive a
			 prohibition, and for other purposes.
	
		1.Duplication of benefits
 (a)In generalSection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by adding at the end the following:
				
					(4)Waiver of general prohibition
 (A)In generalThe President may waive the general prohibition provided in subsection (a) upon request of a Governor, if the President finds such waiver is in the public interest. In making this decision the President may consider the following:
 (i)The recommendations of the Administrator of the Federal Emergency Management Agency made in consultation with the Federal agency administering the duplicative program.
 (ii)The cost benefits to be achieved by funding the assistance if the waiver is granted. (iii)Equity and good conscience.
 (iv)Other matters of public policy considered appropriate by the President. (B)Grant or denial of waiverA request under subparagraph (A) shall be granted or denied not later than 45 days after submission of such request.
 (C)Prohibition on determination that loan is a duplicationNotwithstanding subsection (c), in carrying out subparagraph (A), the President may not determine that a loan is a duplication of assistance.
						.
			(b)Funding of a federally authorized water resources development project
 (1)Notwithstanding section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act and its implementing regulations, assistance provided pursuant to section 404 of such Act may be used to fund eligible activities under section 404 associated with the construction of a federally authorized water resources development project of the Army Corps of Engineers.
 (2)Nothing in this subsection shall be construed to change the cost share of the hazard mitigation measures as determined under section 404.
 (3)All Federal funding provided under section 404 pursuant to this subsection shall be considered Federal funding for the purposes of a federally authorized water resources development project of the Army Corps of Engineers to which the State or local funding is applied.
 (4)All non-Federal match funding provided under section 404 pursuant to this subsection shall be considered non-Federal funding for the purposes of a federally authorized water resources development project of the Army Corps of Engineers to which State or local funding is applied.
 (5)Funding provided under section 404 pursuant to this subsection may not exceed the total Federal share for a federally authorized water resources development project of the Army Corps of Engineers.
				